Per Curiam.
Defendant was charged with the offenses of armed robbery1 and assault with intent to commit murder2 growing out of the robbery and shooting of Joseph Bono on May 2,1967. Defendant claims in this appeal that his rights were violated by the absence of counsel at pretrial lineups, that the in-court identifications were tainted by unduly suggestive confrontation procedures and that there was not sufficient identification evidence to support a verdict of guilty beyond a reasonable doubt.
Defendant was not entitled to counsel at the lineup because all such procedures were conducted prior to June 12, 1967, the effective date of United States v. Wade (1967), 388 US 218 (87 S Ct 1926, 18 L Ed 2d 1149); Stovall v. Denno (1967), 388 US 293 (87 S Ct 1967, 18 L Ed 2d 1199).
Defendant did not object to the in-court identifications by any witness even though identification was the only real issue at trial. The issue, therefore, was not saved for appeal. People v. Childers (1969), 20 Mich App 639. Further, any claim that *407the identification procedures were unduly suggestive is refuted hy the record.
Defendant’s claim that there was not sufficient identification evidence is also refuted by the record. He was positively identified by the complainant and two eyewitnesses. There was sufficient evidence, if believed by the jury, to support a verdict of guilty beyond a reasonable doubt. People v. Arither Thomas (1967), 7 Mich App 103.
Affirmed.

 MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797).


 MCLA § 750.83 (Stat Ann 1962 Rev § 28.278).